Citation Nr: 0821313	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of an 
injury of the right shoulder.  

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of an 
injury of the left leg.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2008.  


FINDINGS OF FACT

1.	Service connection for the residuals of a right shoulder 
and left leg injuries was denied by the RO in a May 1971 
rating action.  It was held that there were no residuals 
disabilities identified on the most recent examination.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the May 1971 decision denying service connection for 
the residuals of injuries of the right shoulder and left leg, 
the additional evidence, not previously considered, is 
cumulative and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the May 1971 
decision of the RO, which denied service connection for the 
residuals of right shoulder and left leg injuries, is not new 
and material; thus, the claim for service connection for 
these disabilities is not reopened, and the May 1971 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in May 2001 and March 2002, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the May 2001 letter provides sufficient notice 
as to what is needed in terms of new and material evidence so 
as to satisfy the notice provisions of Kent.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for the residuals of right shoulder and 
left leg injuries was previously denied by the RO in a May 
1971 rating decision.  It was held that no chronic residuals 
of injuries were shown.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been received 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the denial of the veteran's 
claims for service connection for the residuals of right 
shoulder and left leg injuries included the service medical 
records and reports of VA hospitalizations dated in October 
and November 1970.  Evidence submitted with the application 
to reopen the claims for service connection included VA 
outpatient treatment records and duplicate copies of the VA 
hospitalization reports dated in October and November 1970.  
Such evidence is primarily records of treatment many years 
after service that does not indicate in any way that the 
conditions are service connected.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  Although the veteran 
testified at a hearing on appeal to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).  As the veteran has not submitted and the VA has 
not otherwise received evidence that may be considered new 
and material, the application to reopen the claim for service 
connection for the residuals of injuries of the right 
shoulder and left leg is denied.  


ORDER

New and material evidence having not been received, the 
claims for service connection for right shoulder and left leg 
disorders are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


